Order filed June 18, 2015




                                       In The

                    Fourteenth Court of Appeals
                                 ____________

                             NO. 14-15-00134-CV
                                 ____________

                  AGAR CORPORATION, INC., Appellant

                                        V.

 ELECTRO CIRCUITS INTERNATIONAL, LLC AND SURESH PARIKH,
                          Appellees


                   On Appeal from the 11th District Court
                           Harris County, Texas
                    Trial Court Cause No. 2008-20480A

                                    ORDER

      The parties to this appeal filed a joint motion to adopt a briefing schedule
and for leave to assert cross-points in appellees’ brief. The motion is granted.
Accordingly, we order the following:

      Agar Corp.’s opening brief is due by July 31, 2015. It is limited to 15,000
words.

      Electro Circuits International, LLC’s and Suresh response brief / cross-
appellants’ opening brief is due by September 29, 2015. It is limited to 25,000
words total: 15,000 for appellees’ response and 10,000 for cross-appellants’
opening brief.

      Agar Corp.’s reply brief / cross-appellee’s response brief is due by
November 13, 2015. It is limited to 15,000 words total: 5,000 for appellant’s reply
and 10,000 for cross-appellee’s response.

      Electro Defendants’ cross-appellants’ reply brief is due by December 14,
2015. It is limited to 5,000 words.




                                 PER CURIAM